Citation Nr: 1036211	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
type 2 diabetes mellitus, prior to September 25, 2009.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension, prior to September 25, 2009.  

3.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity, prior to 
September 25, 2009.  

4.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity, prior to 
September 25, 2009.  

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, prior to 
September 25, 2009.  

6.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, prior to 
September 25, 2009.  

7.  Entitlement to an initial rating in excess of 30 percent for 
diabetic retinopathy, prior to August 20, 2009.  

8.  Entitlement to an initial rating in excess of 30 percent for 
diabetic retinopathy, from August 20, 2009, to September 25, 
2009.  

9.  Entitlement to an initial rating in excess of 30 percent for 
chronic kidney disease, prior to September 25, 2009.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2007 by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO).  

The Board remanded this case in March 2009 for further 
development of the evidence.  That development has been 
completed.  

A rating decision in April 2010 increased the rating for the 
Veteran's diabetes mellitus, including all of the other 
disabilities listed above, all of which are manifestations of the 
diabetes (including erectile dysfunction, the rating for which is 
not on appeal), to 100 percent under VA's Rating Schedule, 
effective from September 25, 2009.  The rating decision noted 
that the decision constituted a partial grant of the benefits 
sought on appeal and that, in light of that action, the 
individual ratings for the various disabilities, other than 
diabetes itself, were terminated, effective September 25, 2009.  
The Veteran has not disagreed with the actions taken in the April 
2010 rating decision.  Therefore, the Board has recharacterized 
the issues on appeal to reflect the RO's action.  Also, in light 
of action taken herein, the Board has further recharacterized the 
issue concerning a greater initial rating for diabetic 
retinopathy.  


FINDINGS OF FACT

1.  The evidence shows that, prior to September 25, 2009, type 2 
diabetes mellitus was manifested by restricted diet and the 
requirement for daily insulin, without regulation of activities.  

2.  The evidence shows that, prior to September 25, 2009, 
hypertension was manifested by a systolic pressure predominantly 
less than 200 and a diastolic pressure less than 110.  

3.  The evidence shows that, prior to September 25, 2009, 
peripheral neuropathy of the left upper extremity was manifested 
by mild sensory impairment of the median nerve, but no motor 
impairment.  

4.  The evidence shows that, prior to September 25, 2009, 
peripheral neuropathy of the right upper extremity was manifested 
by mild sensory impairment of the median nerve, but no motor 
impairment.  

5.  The evidence shows that, prior to September 25, 2009, 
peripheral neuropathy of the left lower extremity was manifested 
by mild sensory impairment of the sciatic nerve, but no motor 
impairment.  

6.  The evidence shows that, prior to September 25, 2009, 
peripheral neuropathy of the right lower extremity was manifested 
by mild sensory impairment of the sciatic nerve, but no motor 
impairment.  

7.  The evidence shows that, prior to August 20, 2009, diabetic 
retinopathy was manifested by normal central visual acuity and by 
contraction of field vision in the right eye to approximately 29 
degrees and contraction of field vision in the left eye to 
approximately 33 degrees.  

8.  The evidence shows that, from August 20, 2009, to September 
25, 2009, diabetic retinopathy was manifested by normal central 
visual acuity and by contraction of field vision in the right eye 
to approximately 16 degrees and contraction of field vision in 
the left eye to approximately 18 degrees.  

9.  The evidence shows that, prior to September 25, 2009, chronic 
kidney disease was manifested by a BUN from 40 to 80mg% and a 
creatinine less than 4mg%.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for type 2 diabetes mellitus, prior to September 25, 2009, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, and 4.119, Diagnostic Code 7913 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension, prior to September 25, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3 4.7, 4.10, and 4.104, Diagnostic Code 7101 (2009).  

3.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity, prior to 
September 25, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.124a, 
Diagnostic Code 8615 (2009).  

4.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity, prior to 
September 25, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.124a, 
Diagnostic Code 8615 (2009).  

5.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, prior to 
September 25, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.124a, 
Diagnostic Code 8620 (2009).  

6.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, prior to 
September 25, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.124a, 
Diagnostic Code 8620 (2009).  

7.  The criteria for an initial rating in excess of 30 percent 
for diabetic retinopathy, prior to August 20, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, and 4.79, Diagnostic Code 6066 (2009).  

8.  The criteria for an initial 50 percent rating for diabetic 
retinopathy, from August 20, 2009, to September 25, 2009, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, and 4.79, Diagnostic Code 6066 (2009).  

9.  The criteria for an initial 80 percent rating for chronic 
kidney disease, prior to September 25, 2009, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, and 4.115b, Diagnostic Code 7502 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The ratings for all of the Veteran's disabilities on appeal, 
except that for hypertension, arise from his disagreement with 
the initial disability rating following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, VA medical evidence, and the Veteran's contentions.  The 
Veteran was afforded several VA medical examinations in 
conjunction with his claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 ; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  The Board notes 
that, where the question for consideration is the propriety of 
the initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

Analysis 

The Veteran contends that his various service-connected 
disabilities warrant ratings higher than the ratings that are 
currently assigned.  He has not expressed any specific 
contentions concerning any disability.  

Diabetes mellitus

The Veteran's type II diabetes mellitus has been rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Under Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  

Note (1) states that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process under 
Diagnostic Code 7913.  

The record shows that the Veteran's hypertension, peripheral 
neuropathy, retinopathy, and chronic kidney disease have each 
been attributed to his diabetes mellitus and they are currently 
service-connected on that basis.  As noted at the outset, a 
rating decision in April 2010 increased the rating for the 
Veteran's diabetes to 100 percent under Diagnostic Code 7913, 
effective September 25, 2009, including all of his diabetic 
complications in that rating (see Note (1)), and simultaneously 
terminating the individual ratings for the other disabilities, 
effective September 25, 2009.  Thus, this decision will consider 
the proper rating for the Veteran's diabetes mellitus and for 
each of the other disabilities prior to that date.  

The VA treatment records dated from April 2006 through September 
2009 show that the Veteran's diabetes has required treatment with 
daily insulin throughout the appeal period.  There is no evidence 
that the Veteran has ever experienced an episode of ketoacidosis 
requiring hospitalization.  In addition, there is no evidence 
that any physician has recommended that the Veteran restrict his 
activities because of his diabetes.  In fact, examiners have 
encouraged him to exercise more.  VA compensation examiners in 
November 2006 and August 2009 both noted the Veteran's report 
that he would experience occasional hypoglycemic reactions that 
he would generally treat at home with orange juice.  The records 
show that the Veteran's diabetes has required visits to a 
diabetic care provider monthly or less often.  The medical 
records also indicate that he has been advised to adhere to a 
diabetic diet, although the Veteran reported to a November 2006 
VA examiner that he did not follow a diabetic diet strictly.  
Moreover, there is no evidence of any weight loss.  In fact, the 
treatment records show that the Veteran gained 23 pounds between 
the time of the VA examination in November 2006 and the August 
2009 VA examination.  

In the absence of evidence that the Veteran's diabetes mellitus 
has required regulation of activities, that he has experienced 
any episodes of ketoacidosis, that he has been hospitalized for 
treatment of his diabetes in recent years, that his diabetes 
requires visits to a diabetic care provider more frequently than 
once a month, or that he has shown any progressive loss of weight 
and strength prior to September 25, 2009, the criteria for a 
rating greater than 20 percent for his diabetes mellitus are not 
met.  

The preponderance of the evidence is against the Veteran's claim 
for a greater initial rating.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The Veteran's hypertension is currently rated 10 percent 
disabling.  

A 10 percent evaluation for hypertension requires diastolic 
pressure of predominantly 100 or more, or systolic pressure of 
predominantly 160 or more, or is the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 
20 percent evaluation requires diastolic pressure predominantly 
of 110 or more, or systolic pressure predominantly of 200 or 
more.  See 38 C.F.R. § 4.104, DC 7101 (2006 and 2009).  

On VA compensation examination in November 2006, the Veteran 
reported that his blood pressure remained uncontrolled most of 
the time, despite good compliance with all his medications.  The 
examiner indicated that the Veteran was then taking several 
antihypertensive medications.  Three blood pressure readings 
during that examination were 224/104, 220/97, and 225/94.  The 
examiner noted that the Veteran's blood pressure was 
uncontrolled.  

Despite the readings recorded during the November 2006 
examination, the remainder of the treatment and examination 
records during the appeal period do not reflect more than rare 
recordings showing that the Veteran's systolic pressure was 
greater than 200.  The vast majority of the readings show a 
systolic pressure ranging from 130-160.  On VA compensation 
examination in August 2009, three separate blood pressure 
measurements showed it to be 140/65.  The record does not reflect 
any diastolic readings of 110 or greater.  

In the absence of medical evidence demonstrating that the 
Veteran's diastolic pressure has been predominantly 110 or more 
or that his systolic pressure has been predominantly 200 or more 
at any time prior to September 25, 2009, the criteria for a 
rating greater than the currently assigned 10 percent are not 
met. 

The preponderance of the evidence is against the Veteran's claim 
for an increased rating for hypertension.  As such, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Peripheral neuropathy

The Veteran's service-connected peripheral neuropathy of the 
right and left upper extremities are each currently rated as 10 
percent disabling under Diagnostic Code 8615, which pertains to 
neuritis of the median nerve.  

Under Diagnostic Codes 8515, 8615, and 8715, disability ratings 
of 10 percent, 30 percent, and 50 percent for the major extremity 
and of 10 percent, 20 percent, and 40 percent for the minor 
extremity are assignable for incomplete paralysis which is mild, 
moderate or severe in degree.  A 70 percent rating (major 
extremity) or 60 percent rating (minor extremity) is warranted 
for complete paralysis, which contemplates inability to make a 
fist, particularly flexion of the thumb, index, and middle 
fingers, and weak flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Diagnostic Code 8615 and 8715 address the 
criteria for evaluating neuritis and neuralgia of the median 
nerve, respectively. The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2009).  

The Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are each currently rated as 10 
percent disabling under Diagnostic Code 8620, which pertains to 
neuritis of the sciatic nerve.  

Under Diagnostic Codes 8520, 8620, and 8720, disability ratings 
of 10 percent, 20 percent, and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately severe 
in degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Diagnostic Code 8620 and 8720 address the 
criteria for evaluating neuritis and neuralgia of the median 
nerve, respectively. The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2009).  

The note preceding Diagnostic Code 8510 states that, when the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  

A VA compensation examiner in November 2006 stated that there was 
peripheral neuropathy in all four extremities without a motor 
component.  There was normal power in all four extremities, 
particularly grip and foot dorsiflexors.  Muscle tone was normal 
in all four extremities, with no atrophy, involuntary movements, 
or fasciculations.  The sensory examination showed symmetrically 
decreased sensation to pinprick and touch from the knees down and 
in the hands in a stocking and glove distribution.  There was 
also decreased vibratory sense at the ankle level bilaterally.  
Reflexes were hypoactive in both upper and both lower 
extremities.  

The Board finds that the findings of the November 2006 examiner 
constitute not more than mild incomplete paralysis of the 
affected nerves in each extremity, warranting not more than a 10 
percent rating for peripheral neuropathy of each extremity under 
Diagnostic Codes 8615, 8620.  Subsequent VA treatment records do 
not reflect increased symptomatology due to the Veteran's 
peripheral neuropathy.  

Since 10 percent ratings are currently in effect for peripheral 
neuropathy of each extremity, no higher rating may be assigned 
prior to September 25, 2009.  

The Board notes that the September 2009 VA examiner reported that 
the manifestations of peripheral neuropathy in all of the 
Veteran's extremities was definitely worse than on examination in 
November 2006.  The April 2010 rating decision increased the 
rating for the Veteran's diabetes mellitus to 100 percent 
primarily based on the increased severity of his peripheral 
neuropathy, effective from the date of the September 2009 
examination.  

Diabetic retinopathy

VA records show that bilateral proliferative diabetic retinopathy 
has been diagnosed and that the Veteran previously underwent 
bilateral laser surgery on both eyes.  

A rating decision in January 2007 assigned a 30 percent rating 
for the Veteran's diabetic retinopathy.  

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  73 Fed. 
Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  For the 
period prior to the effective date of the revision, the Board may 
only apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the revised regulations, since 
they are potentially more favorable to the Veteran.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the earlier version of the rating criteria, chronic 
retinitis was to be evaluated based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).  

For impairment of field vision, concentric contraction to 45 
degrees, but not to 30 degrees, warranted a 30 percent rating if 
bilateral and a 10 percent rating if unilateral; or it could be 
rated as 20/70.  For concentric contraction to 30 degrees, but 
not to 15 degrees, a 50 percent rating was warranted if bilateral 
and a 10 percent rating if unilateral; or it could be rated as 
20/100.  For concentric contraction to 15 degrees, but not to 
5 degrees, a 70 percent rating was warranted if bilateral and a 
20 percent rating if unilateral; or it could be rated as 20/200.  
For impairment of central visual acuity, a rating greater than 30 
percent required that the vision in each eye be 20/100 or worse 
or that the vision in the worse eye be 20/200, with the vision in 
the better eye of at least 20/170.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078, 6079 (2008).  

Under the revised version of the rating criteria, effective from 
December 10, 2008, eye disorders including retinopathy are 
evaluated under a general rating formula, based on visual 
impairment or incapacitating episodes.  38 C.F.R. § 4.79, 
Diagnostic Code 6006 (2009).  An incapacitating episode is a 
period of acute symptoms severe enough to require prescribed bed 
rest and treatment by a physician or other healthcare provider.  
38 C.F.R. § 4.79.  The rating criteria based on impairment of 
central visual acuity and impairment of field vision, as is 
pertinent in this case, remained the same, under 38 C.F.R. § 
4.79, Diagnostic Codes 6066, 6080 (2009).  

The Veteran's treatment records do not reflect any incapacitating 
episodes due to his diabetic retinopathy.  The only relevant 
complaints noted by examiners have been decreased vision and 
tearing; the Veteran repeatedly denied having any ocular pain.  
His central visual acuity has remained normal (20/40 or better) 
throughout the appeal period.  On VA compensation examination in 
October 2006, the corrected distant vision in the Veteran's right 
eye was 20/25; in his left eye it was 20/20.  On examination in 
August 2009, the examiner recorded corrected right eye visual 
acuity of 20/30, with visual acuity in his left eye of 20/30+1.  

The October 2006 examiner indicated that, on Goldman perimetry, 
the Veteran had moderate peripheral constriction of field vision 
in his right eye, with contraction to approximately 29 degrees.  
There was also moderate peripheral constriction of field vision 
in his left eye, with contraction to approximately 33 degrees.  
Those values equate to right eye visual acuity of 20/100 and left 
eye visual acuity of 20/70.  Acuity of 20/100 and 20/70 warrant a 
30 percent rating and no more under both the old and the revised 
rating criteria.  

The report of the August 2009 VA examination, however, recorded 
severe constriction of field vision in the right eye to 
approximately 16 degrees and in the left eye to 18 degrees.  For 
those data, a 50 percent rating and no more is to be assigned 
under either the old or the revised criteria.  The examiner 
indicated, however, that both of those readings did not correlate 
with field testing to confrontation and recommended repeat 
testing.  

In light of the current 100 percent rating in effect for the 
Veteran's diabetes, the Board finds that another examination to 
resolve the inconsistencies noted by the August 2009 examiner 
would not be helpful in determining the Veteran's field vision 
prior to August 2009.  

Therefore, accepting the August 2009 examiner's visual field data 
as accurately depicting the Veteran's field vision, and affording 
him the benefit of the doubt, the Board concludes that a 50 
percent rating should be assigned for the Veteran's diabetic 
retinopathy, effective from the date of the most recent VA 
compensation examination, August 20, 2009.  However, the 
preponderance of the evidence is against the Veteran's claim for 
an initial rating greater than 30 percent prior to that date.  As 
such, the benefit-of-the-doubt rule does not apply, and that 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Chronic kidney disease

A 30 percent rating has been assigned for the Veteran's chronic 
kidney disease.  Further, as discussed above, a 10 percent rating 
is in effect for hypertension.  

A VA compensation examiner in October 2006 diagnosed chronic 
kidney disease, most likely secondary to diabetic nephropathy.  A 
VA compensation examiner in August 2009 also diagnosed diabetic 
nephropathy.  Both examiners noted clinical and laboratory 
findings indicative of decreased renal function.  

However, VA's Rating Schedule does not contain criteria for 
rating diabetic nephropathy.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  The Board finds 
that the manifestations of the Veteran's diabetic nephropathy are 
analogous to those of chronic nephritis because both disorders 
cause decreased renal function.  Therefore, the Board finds that 
the Veteran's diabetic nephropathy should be rated analogously to 
nephritis under Diagnostic Code 7502.  Diagnostic Code 7502 
states that the disability is to be rated as renal dysfunction.  

Renal dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 100 
percent rating.

Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion due to renal dysfunction warrants an 80 percent rating.  

Renal dysfunction resulting in constant albuminuria with some 
edema; or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under diagnostic code 7101 warrants 
a 60 percent rating.  

Albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 due to 
renal dysfunction warrants a 30 percent rating.  

38 C.F.R. § 4.115a (2009).  

The VA examiner in October 2006 noted that the Veteran denied a 
history of lethargy, weakness, anorexia, or weight changes, and 
the record does not show that he has had any limitation of 
exertion due to renal dysfunction.  He also denied having any 
problems voiding or a history of urinary tract infections.  
Another VA compensation examiner in November 2006 indicated that 
the Veteran had no edema in his extremities.  However, the 
October 2006 VA examiner stated that the laboratory tests 
indicated that the Veteran had mild albuminuria, a creatinine of 
2.6, and a BUN of 43.8.  

While most of those findings do not meet the criteria for a 
rating greater than the currently assigned 30 percent, a BUN of 
43.8 meets the criteria for an 80 percent rating.  Importantly, 
that laboratory finding was not an isolated event.  VA clinic 
records reflect BUN levels of 54.5 in January 2009, 36.4 in 
February 2009, 63.5 in April 2009, and 62.5 in July 2009.  
Moreover, on VA compensation examination in August 2009, a BUN 
level of 62.5 was again recorded.  

The criteria for an 80 percent rating on the basis of renal 
dysfunction are disjunctive, rather than conjunctive, meaning 
that an 80 percent rating is to be assigned if any one of the 
criteria is met, even if none of the other listed criteria is 
met.  Therefore, because the evidence shows that the Veteran has 
had an elevated BUN level meeting the criteria for an 80 percent 
rating throughout the appeal period, and affording him the 
benefit of the doubt, an 80 percent rating is assigned for the 
service-connected chronic kidney disease prior to September 25, 
2009.  

Extraschedular consideration

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that 
the Rating Schedule will apply unless there are "exceptional or 
unusual" factors which render application of the schedule 
impractical).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

With respect to his service-connected diabetes mellitus, the 
Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 20 percent 
rating inadequate.  The Veteran's service-connected diabetes is 
evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, 
the criteria of which are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  

Prior to September 25, 2009, the Veteran's diabetes mellitus was 
manifested by the requirement for a restricted diet and daily 
insulin injections, but there is no evidence of required 
restriction of activities, episodes of ketoacidosis, or the 
necessity to visit a diabetic care provider more often than 
monthly; nor is there evidence of progressive loss of weight or 
strength.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's manifestations are congruent with the 
disability picture represented by a 20 percent disability rating.  
A rating in excess of 20 percent is provided for certain 
manifestations of diabetes mellitus, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 20 percent rating reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.114, Diagnostic Code 7913; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

With respect to the Veteran's service-connected hypertension 
prior to September 25, 2009, the Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render the 10 percent rating inadequate.  The hypertension is 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
the criteria of which are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  

Hypertension is evaluated solely on the basis of recorded blood 
pressure measurements.  A 30 percent rating requires diastolic 
pressure readings predominantly of 110, or more or systolic 
pressure readings of 200 or more.  Prior to September 25, 2009, 
the vast majority of systolic blood pressure measurements have 
been less than 200, and vast majority of diastolic blood pressure 
measurements have been less than 110.  A rating in excess of 10 
percent is provided for certain manifestations of hypertension, 
but the medical evidence demonstrates that those manifestations 
are not present in this case.  The criteria for a 10 percent 
rating reasonably describe the Veteran's disability level and, 
therefore, a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

With respect to the Veteran's service-connected peripheral 
neuropathy prior to September 25, 2009, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional in 
nature as to render the 10 percent ratings for each extremity 
inadequate.  The peripheral neuropathy is evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8615 and 8620, the criteria 
of which are found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  

Although Diagnostic Codes 8615 and 8620 provide for ratings 
greater than 10 percent for motor impairment or moderate sensory 
impairment, the evidence shows that, prior to September 25, 2009, 
the peripheral neuropathy produced no motor impairment, and the 
Veteran's sensory impairment was not more than mild.  The 
criteria for a 10 percent ratings reasonably describe the 
Veteran's disability level and, therefore, schedular evaluations 
are adequate and no referral is required.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8615, 8620; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).  

With respect to the Veteran's service-connected diabetic 
retinopathy prior to August 20, 2009, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional in 
nature as to render the 30 percent rating inadequate.  Diabetic 
retinopathy is evaluated pursuant to Diagnostic Code 6006, the 
criteria of which are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability under both the old and the revised 
criteria.  Id.  

Although the criteria for evaluating visual acuity and field 
vision provide for ratings greater than 30 percent for impairment 
of central visual acuity and field vision, the evidence shows 
that, prior to August 20, 2009, the Veteran's central visual 
acuity and field vision were well within the criteria for a 30 
percent rating.  The criteria for a 30 percent rating reasonably 
describe the Veteran's disability level and, therefore, a 
schedular evaluations is adequate and no referral is required.  
Further, the recorded measurements for field vision beginning 
August 20, 2009, fall squarely within the criteria for the 50 
percent rating assigned herein.  The criteria for a 50 percent 
rating reasonably describe the Veteran's disability level between 
August 20, 2009, and September 25, 2009, and, therefore, the 
schedular evaluations are adequate and no referral is required.  
See Diagnostic Code 6006; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

With respect to the Veteran's service-connected chronic kidney 
disease prior to September 25, 2009, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional in 
nature as to render the 80 percent rating assigned herein 
inadequate.  Chronic nephritis is evaluated pursuant to 
Diagnostic Code 7502, the criteria of which are found by the 
Board to specifically contemplate the level of occupational and 
social impairment caused by his disability under both the old and 
the revised criteria.  Id.  

Although the criteria for evaluating chronic nephritis provide 
for ratings greater than 80 percent for renal dysfunction, the 
evidence shows that, prior to September 25, 2009, the Veteran's 
renal disease required regular dialysis, precluding more than 
sedentary activity, resulted in a BUN more than 80mg% or a 
creatinine more than 8mg%, or produced markedly decreased 
function of the kidney or other organ system.  The criteria for 
an 80 percent rating reasonably describe the Veteran's disability 
level, prior to August 20, 2009, and, therefore, the schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8620; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability pictures cannot be characterized as 
exceptional cases so as to render the schedular evaluations 
inadequate in the relevant time period.  The threshold 
determination for a referral for extraschedular consideration was 
not met for any of the Veteran's disabilities and, consequently, 
the Board finds that the Veteran is not entitled to referrals for 
extraschedular ratings.  Thun, 22 Vet. App. at 115.  


ORDER

An initial rating in excess of 20 percent for type 2 diabetes 
mellitus, prior to September 25, 2009, is denied.  

A rating in excess of 10 percent for hypertension, prior to 
September 25, 2009, is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity, prior to September 25, 
2009, is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity, prior to September 25, 
2009, is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, prior to September 25, 
2009, is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity, prior to September 25, 
2009, is denied.  

An initial rating in excess of 30 percent for diabetic 
retinopathy, prior to August 20, 2009, is denied.  

An initial 50 percent rating is granted for diabetic retinopathy, 
from August 20, 2009, to September 25, 2009, subject to the law 
and regulations governing the award of monetary benefits.  

An initial 80 percent rating is granted for chronic kidney 
disease, prior to September 25, 2009, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


